Citation Nr: 0820655	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart condition, 
variously claimed.
                       

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefit sought on 
appeal.

The veteran presented testimony before the Board in May 2008.  
The transcript has been associated with claims folder.  
During his hearing, the veteran and his representative appear 
to raise the matter of entitlement to service connection for 
hypertension.  As this issue has not been addressed by the 
agency of original jurisdiction (AOJ) it is referred to the 
AOJ for action deemed appropriate.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  A heart condition, variously claimed, was not incurred 
during the veteran's period of active military service nor 
did it manifest within the year following discharge from said 
service; the medical evidence of record does not show a link 
between any current heart condition and the veteran's period 
of service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a heart condition, variously claimed, are not met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim.  Proper notice should inform the 
claimant of what subset of the necessary information or 
evidence, if any, the claimant is to provide, and of what 
subset of the necessary information or evidence, if any, the 
VA will attempt to obtain.  Additionally, proper notice 
should invite the claimant to submit any other evidence he or 
she possesses that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

Here, in letters issued in July 2004, February 2005, and July 
2005 (prior to the decision on appeal), the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertained to the claim.  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date in April 
2006.  The case was last readjudicated in a November 2006 
supplemental statement of the case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private 
treatment records, the transcript from the May 2008 Travel 
Board hearing, and records from the Social Security 
Administration (SSA).  

The RO attempted to obtain additional treatment records from 
Great Lakes Naval Treatment Center dated between September 
1967 and October 1967; however, in February 2005, the 
Archives Clerk indicated that they were unable to locate any 
records of the veteran.  The RO attempted an additional 
search of the aforementioned active duty inpatient clinical 
records in May 2006.  Again, the response was that a search 
was conducted, but no records were found.  See Request for 
Information completed in June 2006.  Any further efforts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2).

Multiple attempts were also made to obtain records of Dr. S 
at the Albany Medical Center.  In October 2006, the Medical 
Information Unit indicated that they were unable to find 
record of treatment for the veteran.  The RO was notified to 
contact the physician directly to obtain private outpatient 
treatment records.  In February 2007, the RO requested that 
the veteran provide an address for Dr. S.  The veteran 
submitted VA Form 21-4142, Authorization and Consent to 
Release Information to VA, in February 2007; however, he 
provided the same address for Dr. S at Albany Medical Center.  
The RO notified the veteran in April 2007 that he provided 
the same address as previously provided and requested that he 
provide a current address.  The veteran did not respond. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to assist is by no means a 
one-way street, and a veteran's obligation to provide certain 
facts, in this case by submission of an address for medical 
treatment provider, is not an impossible or onerous task.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   As the 
veteran did not cooperate fully with VA's reasonable efforts 
to obtain relevant records from a non-Federal agency or 
department custodians by failing to provide enough 
information to identify and locate any existing records, the 
information is insufficient to conduct any additional search 
of the corroborative records.  Thus, the duty to assist has 
been satisfied and any further efforts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(1), (2).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular-renal 
disease, including hypertension, becomes manifest to a degree 
of at least 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that he has a heart condition, variously 
claimed or diagnosed as CAD, myocardial infarction, CHF, 
atrial fibrillation, hypokinesis, and unstable angina, as a 
result of military service.  Specifically, he asserts the 
onset was between September 1967 and October 1967, when he 
was hospitalized for a fainting spell.  The veteran's 
representative alternatively argued during the May 2008 Board 
hearing that mononucleosis during active duty service may 
have lead to the current heart problems.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

First, service medical records are wholly devoid of 
treatment, complaints, or diagnoses of a heart condition.  
While the veteran complained of tiredness of one month 
duration in January 1968, which was initially felt to be 
infectious mononucleosis, the veteran remained afebrile 
throughout his hospital stay and at the time of discharge, no 
diagnosis was made.  The veteran was discharged to full duty. 
There were no further complaints of tiredness in service.  
Second, the report of the veteran's April 1971 separation 
medical examination was negative for any complaints or 
findings indicative of a heart condition.  Blood pressure was 
recorded as 138/80.  In short, while the veteran spoke of 
problems passing out during service, and service medical 
records noted tiredness and mononucleosis, there is no 
medical evidence showing a heart problem existed during 
service or at separation from service.

Post-service, it appears that the earliest medical record on 
file showing a diagnosis of acute inferior wall infarction 
and high grade atrioventricular (AV) block with complete AV 
dysfunction is dated in 1984 and thus, outside the one year 
presumptive period for cardiovascular-renal disease.  
38 C.F.R. §§ 3.307, 3.309.  Entries from Great Falls Hospital 
dated in July 1984 reveal the veteran denied a previous 
history of chest pain, tightness, palpations, shortness of 
breath, and hypertension.  It appears the first objective 
evidence of hypertension was in 2002, which is also outside 
the one-year presumptive period.  Id.   

Looking at documented diagnoses in the claims file, there is 
a 13-year evidentiary gap in this case between the veteran's 
active service and the earliest objective medical evidence of 
myocardial infarction in July 1984.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or disease was incurred in service, which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The Board must consider all 
the evidence including the availability of medical records, 
the nature and course of the disease or disability, the 
amount of time that elapsed since military service, and any 
other relevant facts in considering a claim for service 
connection.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 
(Fed. Cir. 2000).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

The Board notes that the absence of evidence constitutes 
negative evidence against the claim because it tends to 
disprove the claim that a heart condition was the result of 
military service which in turn resulted in a chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of a heart condition, between the period of active 
military service ending in 1971 and the first objective 
diagnosis in 1984, is itself evidence which tends to show 
that the veteran's current heart condition did not have its 
onset in service or for many years thereafter.

As the veteran's heart problem was not shown during service 
or for years thereafter, service connection can only be 
granted if there is some medical evidence linking the current 
condition to service.  Here, there is no such medical 
evidence. 

The Board has considered, but decided against, remanding this 
matter for a medical examination with opinion.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).  Because requirements 
in subsections (B) or (C) are not met with regard to the 
claim for service connection for a heart condition, it is not 
necessary to obtain a medical examination or medical opinion 
in order to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).  

While the veteran contends that a heart condition has been 
present since his period of active military service and 
related thereto, his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Similarly, while the 
representative contends that mononucleosis in service is 
related to the veteran's current heart problems, his 
statements also do not constitute competent medical evidence 
of a medical nexus opinion.  Id.  

The evidence of record does not show a heart condition during 
service or for years thereafter, nor does it show that the 
veteran's current heart problems are related to service; the 
evidence is not in relative equipoise.  Accordingly, as the 
preponderance of the evidence is against the claim for 
entitlement to service connection for a heart condition, the 
appeal must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for a heart condition, 
claimed as heart attack and heart problems, is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


